Citation Nr: 1713752	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent dislocation of the right shoulder with osteoarthritis and tendinopathy.

2.  Entitlement to a rating in excess of 20 percent for postoperative recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  A copy of the hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Unfortunately, this information is not found in the reports from the Veteran's VA examinations.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A (d) (West 2014).  
When adjudicating these claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all of the Veteran's post-November 2013 treatment records from the Orlando VA Medical Center and the Sebring Community Based Outpatient Clinic. 

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his left and right shoulder disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his left and right shoulder disabilities.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:
      Range of Motion Studies

(i) In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left and right shoulders and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59  by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and non-weight-bearing, describing objective evidence of painful motion, if any, during each test.  

(ii) The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  

(iii) If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder (i.e., the extent of his pain-free motion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



